Citation Nr: 0706770	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disorder, manifested by orthopedic findings.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active service from March 1992 to September 
2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that granted service connection for right sacroiliac 
joint dysfunction and assigned a noncompensable rating.  
Jurisdiction over this case was subsequently transferred to 
the VARO in Nashville, Tennessee.

A February 2003 rating decision, the RO granted a 20 percent 
rating for the veterans back disability, recharacterized as 
limitation of motion of the lumbar spine.  In November 2004, 
the veteran testified at hearing at the RO before the 
undersigned Veterans Law Judge.  In June 2005, the Board 
remanded the claim for additional development that included a 
VA examination that was performed in December 2005.

In a December 2005 rating decision, the RO granted service 
connection for right lower extremity impairment/radiculopathy 
and awarded a separate 10 percent disability evaluation for 
the neurological manifestations associated with the veteran's 
service-connected low back disorder.  He has not disagreed 
with the separately assigned rating for neurological 
impairment.  Hence the matter now before the Board is limited 
to the disability evaluation assigned to the orthopedic 
manifestations of the veteran's service-connected low back 
disorder.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the orthopedic findings of the veteran's 
service-connected low back disorder are manifested primarily 
by back pain and limitation of motion of the lumbar spine; 
and the evidence preponderates against a finding that the 
service-connected orthopedic findings of the low back 
disorder are manifested by symptomatology of more than 
moderate severity or more than moderate functional impairment 
due to pain; nor was there evidence of ankylosis of the 
thoracolumbar spine.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for the veteran's service-connected low back disorder 
manifested by orthopedic findings are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5292 
(2002), effective prior to September 26, 2003; 38 C.F.R. §§ 
3.102, 3.159, 4.71a, DC 5237 (2005), effective September 26, 
2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. However, in a May 2006 letter, 
the RO provided the veteran with notice consistent with the 
Court's holding in Dingess.  Further, as the appellant's 
claim for an increased rating in excess of 20 percent for his 
low back disability is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a November 2001 letter, issued prior to the January 2002 
rating decision, and in November 2002, September 2005, and 
May 2006 letters, the RO informed the appellant of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claim.  Further, in the 
January 2002 rating action, appellant was instructed what the 
bases for the assigned rating was, and why a higher rating 
was not for assignment.  Thus he was put on notice of the 
information needed for a higher rating.  We therefore 
conclude that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the January 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the December 2003 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In May 2006, the Board remanded 
the veteran's claim for the express purpose of having him 
clarify the names and addresses of the medical providers 
noted on his signed medical releases dated in September 2005.  
However, he did not respond to the RO's May 2006 letter 
requesting this information.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a January 2002 rating decision, the RO granted service 
connection for right sacroiliac dysfunction, as residuals of 
an injury, and awarded a noncompensable disability 
evaluation.  The RO reached its determination, in large 
measure, upon review of service medical records that included 
a May 2001 medical evaluation board (MEB) report that 
described right sacroiliac pain, tenderness to palpation, 5/5 
strength, and normal sensory findings.  The diagnosis was 
degenerative joint disease. 

VA medical records and examination reports, dated from 
January 2003 to August 2005, reflect the veteran's complaints 
of low back pain.

In June 2003, the veteran underwent VA examination.  
According to the examination report, the veteran said he 
experienced pain in the right sacroiliac joint and the right 
lower lumbar regions that worsened in cold weather or with 
increased levels of physical activity such as bending or 
lifting.  He occasionally had right leg numbness and tingling 
down to the foot and shooting right leg pain.  Prolonged 
sitting, driving or riding in a vehicle, or standing was 
bothersome.  He was able to walk better on some days than on 
others.  He denied bowel or bladder problems.

On examination, the veteran moved about the room with a 
satisfactory gait.  He was able to stand erect and no 
definite pelvic obliquity was observed.  There was no visible 
or palpable spasm was noted.  There was tenderness to 
palpation in e right lower lumbar and over the right 
sacroiliac joint regions.  Range of motion was flexion to 55 
degrees, extension to 25 degrees, right lateral bending to 30 
degrees, left lateral bending to 25 degrees.  There was pain 
in the lower back and right sacroiliac joint on range of 
motion testing.  Range of motion of the right hip was flexion 
to 105 degrees and abduction to 40 degrees internal rotation 
was to 20 degrees; and external rotation was to 40 degrees, 
with pain in the area of the right sacroiliac joint.  
Neurological evaluation revealed no focal strength deficits 
in the lower extremities.  X-rays of the pelvis were reported 
as normal.  The clinical impression was right sacroiliac 
joint dysfunction.  As to the DeLuca provisions, the VA 
examiner said there was pain on range of motion testing and 
the pain could further limit function during flare ups or 
with increased use.  However, it was not feasible to attempt 
to express any of his in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.      

VA outpatient records dated in October 2003 reflect the 
veteran's complaints of back and hip pain.

According to a December 2003 VA examination report, the 
veteran had progressive pain in the lower right side of his 
back since his 2001 discharge from service.  The pain 
worsened with lifting and standing. He worked in maintenance 
at a grocery store and was training for computer work.  He 
reported constant pain that he said came and went with 
changes in activities.  He had some occasional mild 
discomfort in the anterior part of his thigh.  He had periods 
of flare-up where his pain made it difficult to walk or do 
other activities of daily living, that lasted several days, 
and were alleviated by rest and taking prescribed medication.  
The flare-ups were precipitated by a lot of bending or 
getting up and down out of chairs or lifting heavy objects.  
The veteran had additional limitation of motion with the 
flare ups and no bowel or bladder changes.  He had no 
numbness, weakness, or other dysfunction and walked unaided.  
He did not use a cane, crutch, brace, or walker.  He was able 
to walk approximately 200 yards and then pain limited further 
ambulation.  He had no history of falls.  His activities of 
daily living were largely affected by his pain and he was 
unable to do anything that required much activity without 
severe pain in his right lower back.  

On examination, there was no tenderness in the midline or 
over the paraspinal musculature.  Range of motion was forward 
flexion to 82 degrees (out of a normal 90 degrees), extension 
was to 32 degrees (out of a normal 30 degrees), right lateral 
flexion was to 29 degrees and left lateral flexion was to 26 
degrees (out of a normal 30 degrees).  Right and left 
rotation was each to 30 and 25 degrees, respectively (out of 
a normal 30 degrees in each direction).  Most ranges were 
limited by pain in the veteran's right sacroiliac joint.  He 
had negative straight leg raise at the seated and supine 
position, but got right sacroiliac pain with these motions.  
Examination of the right hip revealed no pain with internal 
and external hip rotation while supine.  Attempts at hip 
flexion caused pain in the right sacroiliac joint.  He had 
pain primarily with internal rotation of the right hip.  He 
had some pain with external right hip rotation in the 
sacroiliac region.  Neurologically, there was essentially 
normal (5/5) strength and sensation bilaterally in the lower 
extremities.  X-rays taken at the time showed some very mild 
increased porosis around the right sacroiliac joint, 
otherwise negative.  

The assessment was right sacroiliac dysfunction.  The VA 
examiner noted that the veteran said he was largely 
incapacitated by his sacroiliac joint disability and the 
examiner commented this level of incapacitation from 
sacroiliac joint dysfunction was extremely rare.  A 
diagnostic injection was recommended.  As to DeLuca 
provisions, the VA examiner said there was pain on range of 
motion testing and it was possible that with further flare-
ups range of motion would be further decreased.  The VA 
examiner said it was impossible to express any of this in 
terms of additional loss of motion as these matters cannot be 
determined with any degree of medial certainty.      

A March 2004 VA outpatient record indicates the veteran was 
seen in the orthopedic clinic for complaints of low back 
pain.  He had tenderness to palpation over the right 
sacroiliac joint with no hip irritability.  There was good 
range of motion and essentially normal motor strength, 
bilaterally, and a magnetic resonance image (MRI) was to be 
performed. 

A May 2004 VA medical record reflects the veteran's 
complaints of pain, with interference of sleep, physical 
activity, his relationship to others, and concentration.  It 
was noted that the veteran was scheduled to undergo a MRI in 
one month.

Results of a June 2004 computed tomography (CT) scan of the 
veteran's lumbar spine, performed by VA, reflect minimal 
degenerative disc disease at L5-S1, with no evidence of 
stenosis, and no other abnormalities.

In October 2004, the veteran was seen in the VA outpatient 
clinic with complaints of back pain and requested stronger 
pain medication.

During his November 2004 Board hearing, the veteran testified 
that he experienced back spasms with twisting or bending or 
lifting items that weighed over five pounds.  He experienced 
shooting right leg pains and loss of strength that caused him 
to fall or stumble and said at times he left work early or 
missed a day of work because of his pain.  He took prescribed 
pain medication that helped somewhat.  Two weeks earlier he 
missed five days of work and had missed approximately 10 
percent of recent vocational rehabilitation training, due to 
his back pain (see transcript, page 7).  The veteran's wife 
testified to his inability to play with their children or go 
on long drives.  The veteran's representative said that the 
veteran's disability severely affected his ability to work 
and he requested to receive vocational rehabilitation for 
retraining (see transcript, page 3).  

An April 2005 VA medical record indicates that the veteran 
complained of chronic pain with limited range of motion of 
his right lower extremity and hip joint with right leg 
weakness.  There was normal range of joint motion and results 
of a neurological examination included normal motor strength 
and intact sensory exam.  Deep tendon reflexes were 2+.  In 
July 2005, the veteran was seen with complaints of pain down 
the lateral side of the right thigh and knee with tingling in 
the lateral right thigh and no weakness.  Examination 
findings showed tenderness at L5 and neurological examination 
findings were essentially normal in the lower extremities 
(5/5) with deep tendon reflexes 2+ bilaterally.  Lost of 
lordosis and positive single leg reflex on the right were 
noted.  A MRI of the lumbar spine was to be reordered after 
which the veteran was to be referred to the neurosurgery 
clinic.

In December 2005, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran said he was 
employed as a refrigeration and air conditioning repairman.  
He complained of a significant amount of low back pain.  It 
was noted that sacroiliac joint disease was diagnosed in 
1999, and that the veteran had multiple work ups for 
degenerative disk disease of the lumbar spine and sacroiliac 
joint disease.  A MRI performed in Savannah, Tennessee, 
showed a herniated disk from L4 to S1.  The veteran said he 
had difficulty sleeping and slept on his back.  He had 
multiple falls and trips secondary to pain and weakness in 
his bilateral lower extremities.  He rated his pain as a 6 to 
8 out of 10 in intensity, and had bilateral lower extremity 
weakness.  The veteran complained of fatigability, limitation 
of repetition, and lack of endurance.  He had constant, 
aching-type pain and daily flare-ups.  Precipitating factors 
seemed to be standing, sitting, and riding long distances in 
cars.  He had no alleviating factors.  The veteran complained 
of functional impairment but denied bowel, bladder, and 
erectile dysfunction.  He was able to ambulate approximately 
100 yards.  He appeared to have a significant limp and did 
not use a walker, wheelchair, or cane.  He had no 
incapacitating episodes during the past 12 months, and was 
treated with Tramadol and Diclofenac.  He had physical 
therapy and surgery.

On examination, it was noted that the veteran had normal 
posture, with a slow, right limping gait.  He appeared to 
have diffuse lumbar paraspinal tenderness.  Range of motion 
showed that lumbar flexion was to 50 degrees, extension was 
to 5 degrees, right lateral flexion was to 30 degrees, left 
lateral flexion was to 0 degrees, and right and left lateral 
rotation were each to 20 degrees.  The veteran had diffuse 
muscle spasms and pain with movement.  He fatigued with 
movement.  He did not have any change in his range of motion 
following repetitive bending exercises.  Motor examination 
revealed 4+/5 motor strength in the right lower extremity 
with a positive Laseque sign.  Motor strength in the left 
lower extremity was normal (5/5) with a negative Laseque 
sign.  The veteran had normal sensory distribution and deep 
tendon reflexes were 1+ throughout.  X-rays of the veteran's 
lumbar spine taken at the time showed mild degenerative joint 
disease from L5 to S1 and the June 2004 CT of the lumbar 
spine showed degenerative disk disease from L5-S1.  The 
diagnoses were lumbar degenerative disk disease and lumbar 
radiculopathy.  

The VA examiner commented that, as to DeLuca provisions, the 
veteran's MRI showed herniated disks, and the veteran had 
decreased range of motion in the back, mild right lower 
extremity weakness, and a positive Lasegue sign.  It was 
further noted that the veteran had degenerative changes on 
imaging studies.  Thus, according to the VA examiner, it was 
"conceivable" that pain could further limit function, as 
described, particularly after the veteran was on his feet all 
day.  However, the VA examiner said it was not feasible to 
attempt to express any of this in terms of additional 
limitation of additional motion as these matters cannot be 
determined with any degree of medical certainty.   

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The veteran's entire 
history is reviewed when making a disability rating.  38 
C.F.R. § 4.1.

The Board notes that the January 2002 rating decision granted 
service connection and a noncompensable rating.  In October 
2002, the RO received the veteran's notice of disagreement 
with the initial disability evaluation awarded to his 
service-connected back disability, after which, the February 
2003 rating decision granted the currently assigned 20 
percent disability evaluation.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2006); 38 C.F.R. §§ 
4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, DC 5235 to 5243 (2006)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions dated in January 2002 and February 2003.  
The December 2003 SOC evaluated the veteran's claim using the 
new regulations, effective from September 26, 2003.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran in 
our proceeding under Bernard v. Brown, 4 Vet. App. at 393-94.

The veteran's service-connected low back disability was 
evaluated under DC 5292 and assigned a 20 percent rating.

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  Id.

Under DC 5292, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate, and a 10 percent rating when slight.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002), effective prior 
to September 26, 2003.

Under the old regulations, effective prior to September 2003, 
under DC 5295, a 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective prior to September 26, 2003.  A 40 percent 
evaluation required severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Id.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it is severe with recurring 
attacks with intermittent relief.  Id.  An evaluation of 60 
percent was warranted when the disability was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5343). Under the revised criteria, lumbosacral strain 
is evaluated under DC 5237.

Under the current regulations, a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  Id.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  These evaluations are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
Id. (This clearly implies that the factors for consideration 
under the holding in DeLuca v. Brown, supra, are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  A separate disability rating for right lower 
extremity neurological impairment was granted by the RO in 
December 2005.  There is no medical evidence of record to 
reflect that the veteran had forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation under the regulations currently in effect.  
Ankylosis, whether favorable or unfavorable, involves 
fixation of the spine.  Id. at 51,457, Note (5).  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).

Under the new regulations, effective September 26, 2003, DC 
5289 provides that a 40 percent rating will be assigned for 
ankylosis of the lumbar spine at a favorable angle, and a 50 
percent rating assigned for ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2006).

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a current diagnosis of 
intervertebral disc syndrome.  In fact, the December 2005 VA 
examination report expressly indicates that the veteran 
denied experiencing any incapacitating episodes associated 
with his service-connected low back disability during the 
past 12 months.  These evaluations are for application with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  See DeLuca 
v. Brown, supra.

Upon review of the probative medical evidence of record, the 
Board has determined that an initial rating in excess of the 
currently assigned 20 percent evaluation is not warranted for 
the orthopedic findings associated with the veteran's 
service-connected low back disability.

After reviewing the new criteria the Board finds that the new 
rating criteria are less favorable than the old regulations 
at 38 C.F.R. § 4.71a (2002).

The veteran's gait was normal when examined in June 2003, 
although he had a limping gait when examined in December 
2005, but the examiner also reported that the veteran's 
posture was normal.  Flexion of the lumbar spine was to 55 
degrees, 82 degrees, and to 50 degrees (at the June 2003, 
December 2003, and December 2005 VA examinations, 
respectively), and combined limitation of motion was to 125 
degrees, with consideration of pain as a mitigating factor 
(at the December 2005 VA examination).  See DeLuca v. Brown, 
8 Vet. App. at 204-7).  The June 2004 VA CT report also 
reflects that the veteran had no stenosis or other lumbar 
spine abnormalities.

Also, no scoliosis, reversed lordosis, or abnormal kyphosis 
has ever been manifested.  Thus, not only would the veteran 
not be entitled to a 40 percent or higher rating under the 
new criteria (because ankylosis, or forward flexion limited 
to 30 degrees or less is never shown to have been 
manifested), he would not even be entitled to the 20 percent 
rating he now carries.  Thus, rating the veteran's low back 
disorder under new DC 5237 and the new "General Rating 
Formula for Diseases and Injuries of the Spine" is clearly 
less favorable than rating his disability under the old 
regulations at 38 C.F.R. § 4.71a (2002).  VAOGCPREC 3- 2000.

In this case then, the veteran's claim is to be evaluated 
under the regulations in effect prior to September 26, 2003.  
A 20 percent rating was available for moderate limitation of 
lumbar motion under DC 5292, and a 40 percent rating was also 
available for severe limitation of lumbar motion under 
Diagnostic Code 5292 (2002).  Lumbosacral strain was 
evaluated as 20 percent disabling when there was a disability 
picture consistent with: muscle spasm on extreme forward 
bending, a loss of lateral spine motion, unilateral, in the 
standing position.  Lumbosacral strain that was severe was 
assigned a 40 percent rating.  Severe strain contemplated 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
standing position, a loss of lateral motion with osteo-
arthritic changes, or a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

However, even though it is facially easier to obtain a 40 
percent rating under the criteria in effect prior to 
September 26, 2003, than it would if evaluated under the new 
criteria, the preponderance of the evidence still is against 
an initial rating higher than 20 percent for the low back 
disability disability.

This is because severe limitation of motion is not shown by 
the objective medical evidence of record.  Also, none of the 
criteria enumerated at Diagnostic Code 5295 as representative 
of a severe lumbosacral strain disability are shown, either.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
orthopedic findings of the low back disorder are contemplated 
in the currently assigned 20 percent rating.  There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

Nor is a higher rating warranted under DC 5293, for 
intervertebral disc syndrome, however, as set forth above, 
the evidence on file does not reflect disability or 
functional impairment to the extent to warrant a rating in 
excess of 20 percent under the old or current rating criteria 
for intervertebral disc syndrome.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5292.  

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  However, as noted above, in December 
2005, the RO granted service connection for right lower 
extremity impairment/radiculopathy and a separate 10 percent 
disability rating under DC 8520 that evaluates incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 
(2006).  

The Board concludes that the objective medical evidence of 
record preponderates against a finding that the orthopedic 
findings associated with the veteran's low back disability 
warrants a rating in excess of 20 percent.  The Board does 
not find that the evidence is so evenly balanced that there 
should be doubt as to any material issue regarding the matter 
of an initial rating in excess of 20 percent for the service-
connected low back disorder, manifested by orthopedic 
findings.  The preponderance of the evidence is clearly 
against the claim.  38 U.S.C.A. § 5107.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected low back disorder manifested by 
orthopedic findings has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected back 
disability, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 20 percent for a low back 
disorder, manifested by orthopedic findings, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




  Department of Veterans Affairs


